DETAILED ACTION
Claims 1, 4-8 are pending. Claims 1, 4, 5 are amended. Claims 2-3 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 17, 2020.  As directed by the amendment: claims 1, 4, and 5 have been amended, claims 2-3 have been cancelled.  Thus, claims 1, 4-8 are presently pending in this application.
Applicant’s amendment to the specification has overcome the objection to the specification.
Applicant’s amendment to the claims has not overcome the 35 USC §112(b) rejections.
Applicant’s filing of a terminal disclaimer has overcome the double patenting rejection.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “sock-shaped” in line 6.  It is unclear what is meant by this phrase.  The specification does not use this phrase so the examiner is unsure what particular shape the inner shoe body unit is supposed to have.  Sock have many different shapes, such as low-cut, high-cut, toe socks, open-toed socks, etc. such that it is unclear what shape is being claimed.  Based on the figures, the examiner is interpreting sock-shaped to mean a flexible tubular member configured to cover toes, an instep and an ankle of a wearer (see Fig. 5).
Claim 1 recites “shoe-shaped” in lines 7, 8, 9, 11, 12, 21, and 22.  It is unclear what is meant by this phrase.  The specification does not use this phrase to the examiner is unsure what particular shape the inner sleeve is supposed to have.  Shoes come in many different shapes and sizes such that the shape is unclear.  For example, a flip-flop, sandals, slippers, barefoot shoes are all different shapes.  Furthermore, generally a “shoe-shaped” article would include a sole.  Perhaps the claim attempts to refer to the relative stiffness between a sock and shoe?  For purposes of examination, 
Claim 4 recites “shoe-shaped” in lines 18-19.  It is unclear what is meant by this phrase.  The specification does not use this phrase to the examiner is unsure what particular shape the inner sleeve is supposed to have.  Shoes come in many different shapes and sizes such that the shape is unclear.  For example, a flip-flop, sandals, slippers, barefoot shoes are all different shapes.  Furthermore, generally a “shoe-shaped” article would include a sole.  Perhaps the claim attempts to refer to the relative stiffness between a sock and shoe?  For purposes of examination, the examiner has interpreted shoe-shaped in much the same way as sock-shaped to mean a flexible tubular member configured to cover toes, an instep and an ankle of a wearer (see Fig. 5).
Claim 4 recites “sock-shaped” in line 17. It is unclear what is meant by this phrase.  The specification does not use this phrase so the examiner is unsure what particular shape the inner shoe body unit is supposed to have.  Sock have many different shapes, such as low-cut, high-cut, toe socks, open-toed socks, etc. such that it is unclear what shape is being claimed.  Based on the figures, the examiner is interpreting sock-shaped to mean a flexible tubular member configured to cover toes, an instep and an ankle of a wearer (see Fig. 5. 
Claim 4 recites that the front convex portion and rear concave portion have two opposite ends.  It is unclear what is meant by this phrase.  Initially, the rear portion appears to be claiming a negative space as it is unclear where there is any delineation 
Claim 5 recites “shoe-shaped” in lines 4 and 7.  It is unclear what is meant by this phrase.  The specification does not use this phrase to the examiner is unsure what particular shape the inner sleeve is supposed to have.  Shoes come in many different shapes and sizes such that the shape is unclear.  For example, a flip-flop, sandals, slippers, barefoot shoes are all different shapes.  Furthermore, generally a “shoe-shaped” article would include a sole.  Perhaps the claim attempts to refer to the relative stiffness between a sock and shoe?  For purposes of examination, the examiner has interpreted shoe-shaped in much the same way as sock-shaped to mean a flexible tubular member configured to cover toes, an instep and an ankle of a wearer (see Fig. 5).
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180153257) in view of Filteau (US 20200337409), Sokolowski (20060048413) and Ziccarelli (US 20060137223).
Regarding claim 1, Chang describes a double structure comfortable moisture-permeable waterproof shoe (see Fig. 1) comprising: 
an outer shoe body unit (strengthening unit 4, tightening unit 3, sole 1) including an outer shoe upper (3, 4), and a midsole (upper surface of 1) and an outsole (outer rim of 1) fixed to a bottom end of said outer shoe upper (sole connected to various components, para. 0032), said outer shoe upper (3, 4) and said midsole cooperating with each other to define an insertion space having an open top end and a closed bottom end (see annotated Fig. 2); 
a sock-shaped inner shoe body unit (sock lining 23, waterproof sleeve 25, sock main body 27)
disposed in said insertion space and including a moisture-permeable waterproof shoe-shaped inner sleeve (23, 25 para. 0024, moisture permeability), an outer sock body (27) and an inner adhesive layer (adhesive layer 26), said moisture- permeable waterproof shoe-shaped inner sleeve (25, 23) defining a foot space that has an open top end and a closed bottom end, said outer sock body (27) having a sock body portion 
Chang does not explicitly describe that the inner sleeve includes a lining layer, an outer fabric layer, an upright velvet layer, said upright velvet layer having a plurality of spaced-apart pile yarns woven between said lining layer and said outer fabric layer.
In related art for footwear, Filteau describes utilizing a layer that includes a lining layer (inner fabric sheet 18), an outer fabric layer (outer fabric sheet 18), an upright velvet layer (monofilament yarn 22), said upright velvet layer having a plurality of spaced-apart pile yarns (piles described, para. 0049) woven between said lining layer and said outer fabric layer (weaving described, para. 0049).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the structure of lining 23 to have the structure of the third layer 16 of Filteau in order to prevent moisture accumulation, increase moisture-wicking performance, increase drying time, increase comfort, increase thermal properties and lower cost (Filteau, para. 0004).
Chang does not explicitly describe that the lining is made from at least one cut piece.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the lining to be made of a cut piece such as depicted in Sokolowski in order to provide additional curves in the bootie to accommodate the shape of a foot.  For example, a circular weaving or knitting machine may not be able to provide different curves and shapes to correspond to the different shapes of feet.  Therefore, using a cut piece permits the bootie to be better shaped to the user’s foot. 
Chang does not explicitly describe wherein said outer sock body further has a cuff portion that is elastic and that extends upwardly from a top end of said sock body portion, that is then folded inwardly and downwardly over a top peripheral portion of said moisture-permeable waterproof shoe-shaped inner sleeve toward said foot space of said moisture-permeable waterproof shoe-shaped inner sleeve, said cuff portion being sewn to said lining layer and defining an entry opening communicating with said foot space.
In related art for footwear, Ziccarelli describes an article of footwear in which said outer sock body (outer layer 14) further has a cuff portion (cuff 16) that is elastic (can include elastic band, para. 0018, material can be elastic, para. 0017) and that extends upwardly from a top end of said sock body portion, that is then folded inwardly and downwardly over a top peripheral portion (see para. 0022, Fig. 2) of said moisture-permeable waterproof shoe-shaped inner sleeve (liner 12) toward said foot space of said moisture-permeable waterproof shoe-shaped inner sleeve, said cuff portion (16) 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Chang to include the cuff configuration of Ziccarelli in order to provide a snug and comfortable fit around the user’s foot and ankle.

    PNG
    media_image1.png
    597
    932
    media_image1.png
    Greyscale

Regarding claim 4, the shoe of Chang as modified describes wherein: said at least one cut piece has a main body (see annotated Fig. 3 below, Sokolowski) and two wing portions symmetrically disposed on two opposite sides of said main body and integrally connected as one piece with said main body (see Fig. 3 below), said main body having a front convex portion and a rear concave portion opposite to said front 
The shoe of Chang as modified does not explicitly describe said sock-shaped inner shoe body unit further includes a waterproof unit fixedly connected to and covering said outer surface of said moisture-permeable waterproof shoe- shaped inner sleeve at positions corresponding to the junction of said front curved edges and the periphery of said front convex portion, the junction of said wing lateral edges, and the junction of said rear mating edges.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the article of Chang to include the tape as described in Filteau in order to protect the footwear from water infiltration.  

    PNG
    media_image2.png
    635
    842
    media_image2.png
    Greyscale
Regarding claim 5, the article of Chang as modified includes wherein said waterproof unit includes a first waterproof strip (seam tape para. 0040) and two second waterproof strips (seam tape, para. 0040) said first waterproof strip being fixedly connected to and covering said outer surface of said moisture-permeable waterproof shoe-shaped inner 
Regarding claim 6, the shoe of Chang as modified includes wherein said outer shoe upper has an ankle opening edge and a bottom opening edge (see annotated Fig. 2 above), said insertion space having an insertion opening surrounded by said ankle opening edge (the area in which an ankle could be placed is surrounded by 4 and 3), , said outsole (bottom of 1) being fixed to said bottom opening edge (see Fig. 2, outsole 1 extends up to 3 and 4) of said outer shoe upper and said bottom surface of said midsole (center of outsole 1 is considered the midsole, therefore the outsole extends to the bottom surface of the midsole). 
The shoe of Chang as modified does not explicitly describe said bottom opening edge extending to a bottom surface of said midsole and being sewn to said midsole.
Chang does describes that the tightening unit 3 (para. 0030) and reinforcement layers 41 and 44 are connected to the sole (para. 0032) and that the first and second reinforcement layers 41 and 44 can be hot melt adhesive layers.  Therefore, Chang 
Sokolowski describes that adhesive, stitching or thermo-bonding are equivalents (para. 0035).  Therefore, Sokolowski teaches that one could replace thermo-bonding and adhesive with stitching and arrive at an equivalent structure.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper of Chang to be secured to the midsole via stitching in order to provide a bond between the outer upper components and the midsole that is equivalent to thermo-bonding or hot melt as described in Chang.
Regarding claim 7, the shoe of Chang as modified includes wherein said outer shoe upper further has an instep edge connected to said ankle opening edge, and said insertion space further has an instep opening surrounded by said instep edge and communicating with said insertion opening (see annotated Fig. 2 above) .  
Regarding claim 8, the shoe of Chang as modified includes wherein said outer shoe body unit further includes a shoelace (tightening strip 32) and an outer adhesive layer (first adhesive layer 24), said outer adhesive layer being adhered between said bottom opening edge of said outer shoe upper and a top surface of said outsole and between said bottom surface of said midsole and said top surface of the outsole (the adhesive is located within the upper portions 3 and 4 and extends in all of the locations of the upper portions 3 and 4).

The embodiment of Fig. 6 however includes a single tightening element 32 that passes through apertures in elements 312.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Chang to include the lace embodiment of Fig. 6 in order to permit the user to individually tighten the footwear to their liking.
Claims 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20200214393) in view of Dua (US 20120246973) and Ziccarelli (US 20060137223).
Regarding claim 1, Chang describes a double structure comfortable moisture-permeable waterproof shoe (shoe 100) comprising: an outer shoe body unit (plates 41, lace 2) including an outer shoe upper (plates 21), and a midsole and an outsole fixed to a bottom end of said outer shoe upper (fixed to sole 50 which includes a midsole and outsole, para. 0033, Fig. 2), said outer shoe upper and said midsole cooperating with each other to define an insertion space having an open top end and a closed bottom end (see annotated Fig. 1 below); a sock-shaped inner shoe body unit (upper 10, form of a sock, para. 0022 with sleeve 20) disposed in said insertion space and including a moisture-permeable waterproof shoe-shaped inner sleeve (shoe-shaped inner sleeve 20), an outer sock body (10) and an inner adhesive layer (first adhesive layer 30), said moisture- permeable waterproof shoe-shaped inner sleeve (20) defining a foot space 
The shoe of Chang does not explicitly describe a connecting layer fixed between said outer shoe upper and said sock body portion.
In related art for footwear, Dua describes that a sock-like inner member may be enhance by using a polymer layer 50 (para. 0023).  This polymer layer may be bonded to the underlying layer via thermal bonding and additionally with stitching or adhesives (para. 0046).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the shoe of Chang to include the polymer layer, and thus an upper, of Dua to reinforce areas of the sock unit 10 and enhance wear-resistance or abrasion resistance of sock unit 10 (see para. 0023, Dua).

In related art for footwear, Ziccarelli describes an article of footwear in which said outer sock body (outer layer 14) further has a cuff portion (cuff 16) that is elastic (can include elastic band, para. 0018, material can be elastic, para. 0017) and that extends upwardly from a top end of said sock body portion, that is then folded inwardly and downwardly over a top peripheral portion (see para. 0022, Fig. 2) of said moisture-permeable waterproof shoe-shaped inner sleeve (liner 12) toward said foot space of said moisture-permeable waterproof shoe-shaped inner sleeve, said cuff portion (16) being sewn to said lining layer (stitched, para. 0022) and defining an entry opening communicating with said foot space.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Chang to include the cuff configuration of Ziccarelli in order to provide a snug and comfortable fit around the user’s foot and ankle.
Regarding claim 4, the shoe of Chang as modified includes wherein said at least one cut piece has a main body, and two wing portions symmetrically disposed on two opposite sides of said main body and integrally connected as one piece with said main 
and said sock-shaped inner shoe body unit further includes a waterproof unit fixedly connected to and covering said outer surface of said moisture-permeable waterproof shoe- shaped inner sleeve at positions corresponding to the junction of said front curved edges and the periphery of said front convex portion, the junction of said wing lateral edges, and the junction of said rear mating edges (see claim 2 which includes the same language, word-for-word).  
Regarding claim 5, the shoe of Chang as modified includes wherein said waterproof unit includes a first waterproof strip and two second waterproof strips, said 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/PATRICK J. LYNCH/Examiner, Art Unit 3732      

/ALISSA L HOEY/Primary Examiner, Art Unit 3732